[Cite as Trilogy Health Servs., L.L.C. v. Frenzley, 2018-Ohio-1790.]


                                        COURT OF APPEALS
                                    MUSKINGUM COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


TRILOGY HEALTH SERVICES, LLC                        :            JUDGES:
                                                    :            Hon. William B. Hoffman, P.J.
        Plaintiff - Appellee                        :            Hon. Patricia A. Delaney, J.
                                                    :            Hon. Craig R. Baldwin, J.
-vs-                                                :
                                                    :
EDITH FRENZLEY, ET AL.                              :            Case No. CT2017-0070
                                                    :
        Defendants - Appellants                     :            OPINION



CHARACTER OF PROCEEDING:                                         Appeal from the Muskingum County
                                                                 Court of Common Pleas, Case No.
                                                                 CH2017-0276


JUDGMENT:                                                        Affirmed


DATE OF JUDGMENT:                                                April 30, 2018


APPEARANCES:

For Plaintiff-Appellee                                           For Defendants-Appellants

MARC S. BLUBAUGH                                                 MARK W. STUBBINS
Benesch, Friedlander, Coplan &                                   GRANT J. STUBBINS
Aronoff, LLP                                                     Stubbins, Watson, Bryan &
41 S. High Street                                                Witucky Co., L.P.A.
Suite 2600                                                       59 North Fourth Street
Columbus, Ohio 43215                                             P.O. Box 488
                                                                 Zanesville, Ohio 43702-0488

ELIZABETH R. EMANUEL
Benesch, Friedlander, Coplan &
Aronoff LLP
200 Public Square, Suite 2300
Cleveland, Ohio 44114
Muskingum County, Case No. CT2017-0070                                               2

Baldwin, J.

       {¶1}   Defendants-appellants Edith Frenzley and John Frenzley appeal from the

September 18, 2017 Final Judgment Entry of the Muskingum County Court of Common

Pleas granting the Motion for Default Judgment filed by plaintiff-appellee Trilogy Health

Services, LLC. and entering judgment against defendants-appellants.

                           STATEMENT OF THE FACTS AND CASE

       {¶2}   On August 8, 2017, appellee Trilogy Health Services LLC filed a complaint

against appellants Edith and John Frenzley. Appellee, in its complaint, alleged that it had

provided room, board, nursing and personal care and other services to appellants and

that appellants had failed to pay for such services. Appellee set forth claims alleging

breach of contract, quantum meruit, payment of spousal necessaries and fraudulent

transfers. A copy of the summons and complaint were sent by certified mail on August 8,

2017 to appellants at their residence at 3305 Fairway Lane, Zanesville, Ohio 43701 and

to appellants at their real estate tax mailing address at 4504 Stratford Cir. W., Zanesville,

Ohio 43701.

       {¶3}   The summons and complaint sent to appellants’ residence was returned

unclaimed. The summons and complaint sent to appellants’ tax mailing address was

signed for on August 9, 2017 by Jessie or Jessica Prouty.

       {¶4}   Appellee, on September 13, 2017, filed a Motion for Default Judgment

against appellants. The trial court, as memorialized in a Final Judgment Entry dated

September 18, 2017, granted the motion and entered judgment in favor of appellee and

against appellant Edith Frenzley in the amount of $6,999.00 and against appellant John

Frenzley in the amount of $9,181.10.
Muskingum County, Case No. CT2017-0070                                               3


       {¶5}   Appellants now raise the following assignment of error on appeal:

       {¶6}   I. THE TRIAL COURT ERRED IN GRANTING DEFAULT JUDGMENT IN

FAVOR OF APPELLEE.

                                                 I

       {¶7}   Appellants, in their sole assignment of error, argue that the trial court erred

in granting default judgment in favor of appellee because the trial court did not have

personal jurisdiction over appellants because they were never served with the summons

and complaint.

       {¶8}   Absent proper service of process, a trial court lacks jurisdiction to enter a

judgment, and if it nevertheless renders a judgment, that judgment is a nullity and void ab

initio. Lincoln Tavern, Inc. v. Snader, 165 Ohio St. 61, 64, 133 N.E.2d 606 (1956).

However, we note that a question of personal jurisdiction may not be raised for the first

time on appeal. In re Bailey Children, 5th Dist. Stark No.2004CA00386, 2005–Ohio–2981.

See also Nationstar Mortgage LLC v. Williams, 5th Dist. Delaware No. 14 CAE 0029,

2014–Ohio–4553. A party may challenge the entry of default judgment against them by

filing either a Rule 60(B) motion for relief from judgment or a motion to vacate the

judgment on grounds that it is void ab initio for lack of personal jurisdiction. Linquist v.

Drossel, 5th Dist. Stark No.2006 CA 00119, 2006–Ohio–5712. In the case sub judice,

appellants failed to challenge the default judgment against them by filing a motion to

vacate based on a claim of insufficiency of service and thus cannot raise this issue for the

first time on appeal.

       {¶9}   Appellants’ sole assignment of error is, therefore, overruled.
Muskingum County, Case No. CT2017-0070                                  4


       {¶10} Accordingly, the judgment of the Muskingum County Court of Common

Pleas is affirmed.

By: Baldwin, J.

Hoffman, P.J. and

Delaney, J. concur.